PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/401,349
Filing Date: 2 May 2019
Appellant(s): Howard et al.



__________________
Grant Griffith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/11/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to appellant’s arguments regarding claims 2, 9 and 16, under 35 USC 103 that “…Georges fails to disclose his intent recognition 203 being trained on spoken training utterances and corresponding text not directed toward automated assistants”, “… Georges fails to disclose the recipient recognition 204 being trained on spoken training utterances and corresponding text not directed toward automated assistants”, “In both examples, the direct and indirect relation of the user’s speech are both associated with making coffee, and therefore, both the direct and indirect relations of the user’s speech are directed towards the electronic device (coffee maker)”, “…Georges fails to disclose using a neural-network based utterance classifier trained on spoken training utterances and corresponding text not directed toward automated assistants”, and “Doherty” and/or “Georges and Doherty, separately and in combination”, “fail to disclose determining, using a neural network-based utterance classifier, that the first utterance was likely directed at the automated assistant device and the second utterance was not likely directed at the automated assistant device, the neural network-based utterance classifier trained on spoken training utterances and corresponding text not directed toward automated assistants” (Appeal Brief: pages 6-8;  Note: above various emphases are added by the appellant), 
Firstly, it is noted that the arguments failed to treat the prior art teachings as a whole. It can be seen that, as rejected, Georges (primary reference) clearly teaches ‘to identify the word in the user’s conversation (or ‘query’ or ‘user speech’ with or without ‘wake-up phrase’, i.e. read on claimed “audio data”)’ received by a ‘microphone’ by using ‘speech recognition’ with ‘statistical model (read on claimed “utterance classifier”)’ including ‘deep neural network’ or ‘recurrent neural network’, using ‘machine learning algorithm’ with ‘training data’ including ‘words and/or phonemes’ associated ‘the user’s speech’, determining ‘if the user’s speech requests (or implies) some action’ to ‘be performed’ (p(paragraph)20-p24, p28-31), within ‘electronic device’ (read on claimed “automated assistant device”, see p14, p31) or over ‘internet connection’ to/at one or more ‘distributed’ electric device(s) and ‘server(s)’ (also read on claimed “automated assistant device”, see Fig. 2, p18, p39-p40), wherein if determining ‘user’s speech’ corresponding to recognized word (i.e. text) causes an action to be performed on the electronic device, or one or more distributed electronic device(s) and server(s) it is read on claimed “likely directed at the automated assistant device”; otherwise, such as determining ‘no action’ and/or ‘speaking to another person in the room’ (in light of the specification of instant application: p35), it read on claimed “likely not directed at the automated assistant device”, as   rejected, (p28-31, p18, p39-p40).   For example, more specifically, Georges teaches determining ‘recognized speech signal (including recognized ‘words and/or phonemes’ or ‘sounds’)’ not containing ‘any intents’ so as being ‘no action’ on/at a device/server (i.e. “automated assistant device”), such as in a situation that ‘the user is speaking to another person in the room’ (which is similar to situation in the appellant’ specification: p35), (p28-p31), which is clearly and properly both determined ‘action’ (so as to direct to a device/server) and ‘no action’ (so as not to direct to a device/server) (p20-p23, p28-p31), so that the neural network model(s) (“classifier”) must be trained with the ‘training data’ corresponding to the ‘recognized speech signal’ including recognized ‘words and/or phonemes’ or ‘sounds’ associated with both the determined ‘action’ or ‘no action’, in nature.  Otherwise, the speech recognition of Georges could not correctly or completely determine and/or distinguish the recognized ‘words or sounds’ being associated with an ‘action’ or ‘no action’ on a related device/server, at all.
Secondly, it should be pointed out that the appellant’s argument(s) narrowly interpreted the claimed limitation of “automated assistant device(s)” and also narrowly limited applicable scope of Georges’ feature regarding determining whether or not the implying action from recognized word(s) in user speech is ‘to be performed’ on his system.  It is noted that the limitation of “automated assistant device(s)” has no specific definition or customized meaning scope in the specification, so that, it can be reasonably and/or properly interpreted as/read on, by using its plain meaning, ‘electronic device 100’ (Georges: p14, such as ‘tablet computer’, ‘smart phone device’ with ‘speech recognition’), or one or more distributed ‘electronic devices’ and ‘servers’ over ‘an internet connection’ (Georges: p18, p39-p40, associated with ‘WWW search engine’, or ‘chat-bot’), based on broadest reasonable interpretation in light of the specification.  Further, it is noted that Georges’ implied ‘action’ of the recognized word(s) from 
Thirdly, regarding above arguments for Doherty’s (secondary reference) teachings, it is noted that applicant's arguments against the references individually is not proper, since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the rejection provides two scenarios to show how the prior art teachings are applied to the claimed limitations based on the claim interpretations.  For example, when claimed “audio data” is read on a user speech/conversation (audio data) including spoken ‘wake-up phrase’ (first utterance) followed by a second speech portion (may or may not be a ‘query’ so as being ‘no action’, as second utterance) (GEORGES: p8, p28-p31) and “automated assistant device” is read on ‘electronic device 100’ (p14), the recognized wake-up phrase would likely cause an action on/at (i.e. directed at) the device (such as waking up the device), while the followed speech signal determined as ‘on action’ (p28-p30) would be not likely directed to/at the device.  Therefore, in this scenario, the prior teachings of GEORGES (as stated above) would broadly satisfy the claimed/argued limitation/feature, based on the claim interpretations as stated above, which unclear that whether GEORGES (at least not expressly) discloses the user speech/conversation (such as when it ‘does not need to include a wake-up phrase’) comprising both an utterance likely directed at (such as speaking to or having recognized/implied action on) said device and another utterance not likely directed at the device (such as speaking to another person).  In this second scenario, the examiner introduces, for safety, the secondary reference (DOHERTY) comprising teachings of handling obtained ‘audio data’ corresponding to both different utterances/voices directed and not directed toward/at the system/device, so as ‘to classify a voice input as a follow on request directed at the system (device) or as deliberation on an answer that is not directed on the system’ to ‘avoid performing  unnecessary actions’ (DOHERTY: Fig. 1, p3, p10, p21-p25), and provides articulated analysis to show how to combine the teachings of the two references and reason of obviousness/motivation for the combination (see detail in the rejection). Thus, the rejection is properly addressed and covers all claimed/argued limitations, based on the combined prior art teachings and broadest reasonable interpretations of the claim in light of the specification.   

For the above reasons, the applicant’s arguments are not persuasive, and accordingly, it is believed that the rejections should be sustained.
Respectfully submitted,


February 13, 2021
/QI HAN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

Conferees (Appeal Conference hold on 02/08/2021):

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.